Citation Nr: 1234434	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-37 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to higher initial ratings for coronary artery disease (CAD), rated as 10 percent disabling from January 30, 2006, 100 percent disabling from February 22, 2006, 10 percent disabling from June 1, 2006, 100 percent disabling from April 30, 2007, 60 percent disabling from August 1, 2007, 30 percent disabling from September 19, 2007, and 60 percent disabling from March 10, 2011.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II (diabetes). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to May 1965 and from November 1991 to January 1992.  The Veteran served with a reserve component both in between his two periods of active duty as well as after his second period of active duty. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) and an August 2006 rating decision by the RO in Montgomery, Alabama.  Jurisdiction over the appeal currently resides with the Montgomery RO. 

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (RO) at the Jackson, Mississippi RO.  In November 2010, the Veteran testified at a Board hearing before the undersigned at the Montgomery RO.  Transcripts of both hearings have been associated with the claims file.

During the pendency of this appeal, in a June 2010 rating decision, the RO granted a 100 percent rating from April 30, 2007, a 60 percent rating from August 1, 2007, and a 30 percent rating from September 19, 2007 for the Veteran's CAD.  A rating of 60 percent effective March 10, 2011 for the Veteran's CAD was granted in a May 2012 rating decision.  Because these rating increases do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

In January 2011, the Board remanded these claims for further development.  They now return for appellate review. 

The Veteran had also perfected an appeal of a denial of service connection for depression, which was remanded by the Board in January 2011.  During the course of the remand, service connection for depression was granted in a May 2012 rating decision.  The Veteran has not submitted a notice of disagreement (NOD) as to the degree of disability or effective date awarded in this decision.  Accordingly, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Board notes that the March 2011 VA diabetes examination report indicates that the Veteran has erectile dysfunction as a complication of diabetes.  The issue of entitlement to a separate rating for erectile dysfunction has not been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and this issue is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran had a left knee disorder which pre-existed an injury to the knee during his July 1993 period of active duty for training (ACDUTRA) and was not aggravated by this injury; his current left knee disability has not otherwise been shown to be related to any period of active service or any period of ACDUTRA or inactive duty for training (INACDUTRA). 

2.  The Veteran's sleep apnea is not caused or aggravated by a service-connected disability and was not otherwise incurred in or aggravated by any period of active service, ACDUTRA, or INACDUTRA.

3.  Prior to February 21, 2006, the Veteran's CAD was manifested by an ejection fraction of 60 percent, normal heart size, with no evidence of METs being less than 10; from June 1, 2006, the Veteran's CAD was manifested by estimated METs greater than 7 and less than 10 and an ejection fraction of 55, with no evidence of abnormal heart size; from August 1, 2007, the Veteran's CAD has been manifested by an ejection fraction greater than 50 percent, and estimated METs greater than 3 and less than 5, with no evidence of chronic congestive heart failure.

4.  On July 26, 2010, the Veteran underwent an angioplasty and stent placement.

5.  The Veteran's diabetes requires insulin and a restricted diet, but does not require regulation of strenuous activities. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Sleep apnea was not caused or aggravated by any service-connected disability, and was not otherwise incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3.  The criteria for a rating in excess 10 percent from January 30, 2006 to February 21, 2006, and from June 1, 2006 to July 31, 2006 for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.104, Diagnostic Code (DC) 7005 (2011). 

4.  The criteria for a rating of 60 percent, but no higher, from September 19, 2007 for CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.104, Diagnostic Code (DC) 7005 (2011). 

5.  The criteria for a 100 percent rating from July 26, 2010 to October 31, 2010 for CAD have been met based on treatment necessitating convalescence.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.30 (2011). 

6.  The criteria for a rating in excess of 60 percent from March 10, 2011 for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.104, Diagnostic Code (DC) 7005 (2011). 

6.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, with regard to the Veteran's service connection claim for a left knee disability, a February 2005 letter informed the Veteran of the basic elements needed to establish entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A March 2006 letter also informed the Veteran of the degree of disability and the effective date, which was followed by readjudication of the Veteran's claim.  See Mayfield, 499 F.3d at 1323.  

With regard to the service connection claim for sleep apnea, a May 2006 letter informed the Veteran of the basic elements of service connection on both a direct and secondary basis, as well as his and VA's respective responsibilities for obtaining evidence in support of his claim.  The Veteran was also informed of the degree of disability and the effective date in a September 2006 letter, followed by readjudication of his claim.  See id.  

The Veteran's appeal of the initial evaluations assigned his service-connected CAD stems from a granted claim of service connection.  The May 2006 and September 2006 letters together informed the Veteran of all five elements of service connection.  Moreover, in Goodwin v. Peake, 22 Vet. App. 128, 136 (2008), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled. 

With regard to the Veteran's increased rating claim for diabetes, in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, the February 2005 and March 2006 letters together satisfied all notice required under the VCAA.  In addition, an April 2009 letter informed the Veteran of the specific rating criteria applicable to diabetes, although this is not required.  Each letter was followed by readjudication of the Veteran's claim.  See Mayfield, 499 F.3d at 1323.  

Finally, a January 2011 VCAA notice letter provided all notice required under the VCAA with respect to all claims currently on appeal, and was followed by readjudication of these claims in a May 2012 supplemental statement of the case (SSOC).  Thus, the Veteran has had ample opportunity to submit information and evidence in support of the claims on appeal following all required notice under the VCAA.  See id.  Accordingly, the Board concludes that the duty to notify has been satisfied.  
The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained to the extent possible.  Pursuant to the Board's January 2011 remand directive, the Veteran's VA treatment records from January 2010 to the present have been obtained and associated with the file.  In this regard, the Veteran had testified at the Board hearing that he was hospitalized in July 2010.  As noted by the Veteran's representative in an August 2012 informal hearing presentation, there appears to be an ellipsis between May 2010 and August 2010 in these records.  However, it is not clear from the Veteran's testimony whether he was in fact hospitalized at VA, as he also indicated undergoing surgery at a private hospital.  Indeed, the Veteran was hospitalized in July 2010 for chest pain at a private hospital, during which time a coronary angiography was performed.  Records of this hospitalization are in the file.  There is no indication that there are missing VA treatment records between May 2010 and August 2010 rather than a mere absence of them due to the Veteran's undergoing treatment elsewhere, as indicated by his July 2010 private hospitalization.  Thus, the Board finds that these records likely do not exist and that further efforts to obtain them would be futile.  Finally, in accordance with the Board's remand directive, the Veteran was sent a January 2011 VCAA notice letter asking him to identify all records associated with his 1979 left knee surgery and any other relevant evidence in support of his claims.  He did not respond to this letter and has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Thus, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's January 2011 remand directives, appropriate VA examinations were performed in March 2011 with respect to the Veteran's left knee disability, sleep apnea, CAD, and diabetes.  The Board finds that these examinations are adequate for rating purposes, as the examiner reviewed the claims file and pertinent medical history, examined the Veteran and recorded all relevant clinical findings, and provided complete rationales for the opinions stated which are responsive to the issues set forth in the Board's remand.  In sum, the examination reports provide enough information and describe the Veteran's disabilities in sufficient detail to enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his CAD or diabetes since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For the reasons discussed above, the Board also finds that there has been substantial compliance with all of its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A. Left Knee Disability 

The Veteran contends that he is entitled to service connection for his left knee disability.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Veteran has been diagnosed with osteoarthritis of the left knee, as shown in a July 2004 VA x-ray study and February 2005 VA treatment record, as well as a meniscal tear, as reflected in a February 2006 VA MRI and in the March 2011 VA examination report.  He contends that his current left knee disability stems from a July 1993 injury during a period of ACDUTRA in the Army National Guard in which he fell from a truck during training exercises and injured his knee and hip.  

The Board notes that active service is a prerequisite to service connection, and has been defined as "active military, naval, or air service." 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  Id.

In order for the Veteran to establish veteran status with respect to his reserve service and therefore to be eligible for service connection, including service connection on a presumptive basis, the record must establish that he was disabled during ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Here, because service connection for a left hip disability was granted in the November 2005 rating decision based on the July 1993 injury mentioned above, the Board finds that veteran status has been established for this period of ACDUTRA.  See id. 

The Board finds that while the Veteran sustained an injury to his left knee during this period of ACDUTRA, the injury was minor and transitory, and a relationship between his current left knee disability and the in-service injury has not been established.  Specifically, a July 1993 service treatment record reflects that the Veteran had fallen off of a truck and injured his left knee and hip.  It was noted in this record that the Veteran had undergone a left knee arthrotomy in 1979.  An x-ray study of the left hip and femur was normal.  An x-ray study of the left knee was not performed.  A July 1993 statement of medical examination and duty status reflects that the Veteran was put on light duty with no physical training for the week due to trauma of the left hip.  His left knee was not mentioned in the report.  There are no other treatment records associated with this period of ACDUTRA mentioning the Veteran's left knee.  Accordingly, the evidence suggests that while the Veteran apparently reported left knee pain after falling from a vehicle, his main complaint and injury actually involved the left hip, a finding which is underscored by the fact that the Veteran did not report ongoing left knee problems after this injury.

A December 1994 private examination report by a Dr. A.B., which is addressed to the Army National Guard, shows that the Veteran continued to have left hip pain following his July 1993 injury.  The treating physician, Dr. A.B., noted that the Veteran had injured his left hip in July 1993 when he fell from the truck, but did not mention a left knee injury.  Doctor A.B. did state that the Veteran had left hip pain "to his knees," but did not describe any localized pain in the left knee.  He diagnosed the Veteran with left hip and thigh pain without radiation "down to the foot."  He did not render a diagnosis with regard to the left knee or otherwise mention the Veteran's left knee. 

A February 1995 periodic service examination reflects that the Veteran's lower extremities, which would include his knees, were found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran denied having a "trick" or locked knee, and did not report any other problems with his knees.

A June 2000 periodic service examination likewise reflects that the Veteran's lower extremities, which would include his knees, were found to be normal on clinical evaluation.  

A November 2004 VA treatment record reflects a diagnosis of osteoarthritis of the bilateral knees.  The Veteran stated that his left knee was more symptomatic than his right knee.  This record does not mention an earlier history of knee problems or the July 1993 fall injury. 

A November 2005 VA treatment record reflects a complaint of burning pain of the bilateral knees.  The examiner stated that the Veteran had mild osteoarthritis of both knees, but believed that the Veteran's symptoms were actually due to peripheral neuropathy (for which service connection has been established).

At the April 2006 RO hearing, the Veteran stated that he injured his left knee in 1994 when he was trying to climb a "personnel carrier" during active treating.  He continued to have left knee pain ever since that time, and suggested that Dr. A.B. addressed the Veteran's left knee pain in the December 1994 examination report discussed above.  In fact, that report only discusses the Veteran's left hip injury in July 1993, as shown above.

In September 2006, the Veteran underwent left knee surgery at a private facility.  Records surrounding this surgery state that the Veteran injured his left knee and hip at Camp Shelby when he landed directly on the anterior aspect of the left knee.  The Veteran reported intermittent bilateral knee pain which was more severe on the left than the right ever since that time.  The Veteran was diagnosed with degenerative joint disease of the left knee, a lateral meniscal tear, and patellofemoral degenerative joint disease.  

In his December 2006 substantive appeal (VA Form 9), the Veteran argued that his left knee disability was related to the same injury in which he incurred his left hip disability (i.e. the July 1993 injury).

At the November 2010 Board hearing, the Veteran again stated that he hurt his left knee at the same time that he hurt his left hip, i.e. in the July 1993 fall during his period of ACDUTRA.  He further testified that "for about ten years [he] didn't do anything about [his left knee injury]" because he "was trying to survive in the military until retirement and . . . didn't make a big deal out of it during that period of time primarily for that reason." 

At the March 2011 VA examination, the Veteran related that in 1979 he had pain in his left knee which was diagnosed as a popliteal cyst (a Baker cyst).  He stated that he recovered well from this issue (presumably after the arthrotomy) and had no residuals apart from the scar.  He again reported the July 1993 injury to his knee and that he had experienced progressive pain since that time.  He stated that it was not until 2000 or after that he was diagnosed with arthritis and a lateral meniscus tear.  After reviewing the claims file and examining the Veteran, the examiner concluded that there was clear and unmistakable evidence that the Veteran's left knee disorder preexisted his July 1993 period of ACDUDTRA and clear and unmistakable evidence that it was not aggravated by the July 1993 injury.  In support of this opinion, the examiner explained that the Veteran's service treatment records and private treatment records showed that he had a left knee condition prior to service.  Moreover, the service treatment records did not show any significant knee trauma, and the December 1994 private examination report by Dr. A.B. "clearly stated that there was no residual of a knee condition and that he was not disabled from this injury."  Further, the examiner noted that the periodic service physical examinations dated in 1995 and 2000 did not show a chronic left knee condition.  Finally, it was not until over a decade later that the Veteran's current knee disorder was diagnosed and treated. 

The Board notes that the December 1994 private examination report by Dr. A.B. did not actually state that there was no residual of a knee condition, as related by the VA examiner.  Rather, it did not mention left knee pathology at all, and stated that the Veteran was not disabled from his left hip injury.  The Board finds that the VA examiner's slight mischaracterization of the December 1994 private examination report did not in any way affect the adequacy of his opinion, since the former clearly shows that the Veteran did not report, and the examiner did not find, ongoing problems specific to the left knee.  The fact that the Veteran reported left hip pain "to his knees" does not indicate that the Veteran had localized pain in his knee or any pathology of the knee at this time, and none was identified by the private examiner.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current left knee disorder and his periods of active service and any period of ACDUTRA/INACDUTRA.  At the outset, the Board notes that the presumptions of soundness and aggravation do not apply with regard to the Veteran's July 1993 ACDUTRA.  See 38 U.S.C.A. § 1111 (West 2002) (providing, in pertinent part, that "a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service"); 38 U.S.C.A. § 1153 (West 2002) (providing, in pertinent part, that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service").  

In this regard, in Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court held that the presumption of soundness attaches only when a claimed disability was not noted in an induction examination and, therefore, "[i]n the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based service as an entrance examination was not performed."  Accordingly, the Court held that the presumption of soundness did not apply to the claimant's periods of ACDUTRA.  Id. at 46.  The Court likewise found that the presumption of aggravation of a pre-existing condition did not apply to periods of ACDUTRA because 38 U.S.C.A. § 101(24)(B) (West 2002) required that an individual be disabled from a disease or injury incurred in or aggravated in the line of duty in order for the phrase "active military, naval, or air service," which is used in section 1153, to apply to a period of ACDUTRA.  See id. at 48.  The Court held this requirement to mean that the aggravation of a pre-existing disease or injury must have been caused by the period of ACDUTRA.  Id.  However, by definition, the presumption of aggravation for a period of active duty only requires that there be a worsening of the disability in question during that period, irrespective of whether the aggravation was actually caused thereby.  Id.  It followed, then, that the presumption of aggravation could not apply to a period of ACDUTRA or INACDUTRA.  Id.  Accordingly, the presumptions of soundness and aggravation do not apply to the Veteran's ACDUTRA service in July 1993, and therefore the only issue is whether the Veteran's current left knee disability was caused or aggravated by the July 1993 injury.  

The evidence shows that the Veteran underwent left knee surgery in 1979, prior to service, and that he complained of left knee pain in addition to left hip pain after he fell from a vehicle during his July 1993 ACDUTRA.  As discussed above, the Veteran's left knee pain at the time appears to have been minor, as only the left hip was x-rayed.  Moreover, there is no other mention of left knee symptoms for over a decade following this injury (the earliest evidence being the November 2004 VA treatment record).  Significantly, the February 1995 and June 2000 service examinations show that the Veteran's lower extremities were found to be normal on examination.  Moreover, while the December 1994 private examination documents continued left hip problems, it is silent for any pain specific to the left knee, although it mentions generalized pain from the left hip to the knees and feet.  Given the fact that the Veteran did report injuring his left hip in July 1993, and had every reason also to report continued left knee pain had this been this case, and yet apparently did not, and indeed did not even mention sustaining a left knee injury in July 1993, the Board finds that the Veteran's left knee pain had resolved by that time.  It was based on the foregoing evidence that the March 2011 VA examiner concluded that the Veteran's left knee injury in July 1993 was minor, that it did not aggravate any pre-existing left knee condition stemming from the 1979 surgery, and that the Veteran's current left knee disability was not related to this injury.  The VA examiner's opinion is especially probative as it represents the views of a medical professional with appropriate expertise who personally examined the Veteran and reviewed the claims file and pertinent medical history. 

In sum, the competent and credible evidence shows that the Veteran's left knee pain following the July 1993 injury was minor, that the Veteran's lower extremities were found to be normal in subsequent periodic service examinations, that the Veteran did not mention continuing left knee pain in the December 1994 private examination report addressing his orthopedic problems, and that his current left knee arthritis and torn meniscus were not diagnosed until around 2004 or over a decade after the July 1993 injury, without any mention of a prior history of left knee problems at the time.  Based on this evidence and the March 2011 VA examiner's opinion, the Board concludes that the preponderance of the evidence weighs against a relationship to service. 

The Board has considered the Veteran's statements in support of his claim, including his assertion that he continued to experience left knee pain following the July 1993 injury but did not report it out of concern that it might negatively affect the progression of his military career.  The Veteran's statements are competent with regard to the history of his left knee injury and left knee symptoms, both of which are clearly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  Unfortunately, the Board does not find this alleged history to be credible.  In this regard, the Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As discussed above, the contemporaneous service treatment records and examination reports, as well as the December 1994 private examination report by Dr. A.B., all show that the Veteran did not have continuing left knee pain, and that his lower extremities were clinically evaluated as normal in the February 1995 and June 2000 service examination reports.  Further, the Veteran denied a "trick" or locked knee in the February 1995 report of medical history, and did not report any other left knee problems.  With regard to the Veteran's assertion that he did not report left knee pain because he did not want to jeopardize his military career, the Board finds that this is at odds with the fact that he reported other medical problems at this time, including continued left hip pain.  Accordingly, because the Veteran's statements in support of the present claim are inconsistent with the more probative contemporaneous medical evidence, the Board finds that they are not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

The Board has also considered the Veteran's testimony at the April 2006 DRO hearing asserting that his left knee was injured in 1994 from attempting to climb a personnel carrier rather than in the July 1993 fall injury.  However, for the same reasons discussed in the preceding paragraph, the Board finds that this statement is outweighed by the contemporaneous medical evidence.  Indeed, this statement is also inconsistent with the Veteran's other statements made in support of this claim, all of which uniformly allege that his left knee was injured during his July 1993 ACDUTRA and do not mention a 1994 injury from climbing a personnel carrier.  See id.  As such, the Board finds that it is not credible.

Accordingly, the Veteran's statements with regard to the history of his left knee disorder are not credible and therefore do not support his claim.  

The Board recognizes that the September 2006 private treatment records surrounding the Veteran's left knee surgery do mention the left knee injury in July 1993.  However, this notation appears to be based entirely on the Veteran's reported history, which post-dates his claim for service connection.  The fact that this history is contained in a medical record does not necessarily give it more probative value.  In this regard, a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Board finds that this record, by itself, does not support a relationship to service any more than the Veteran's lay statements discussed above. 

The Board has also considered the Veteran's overall contention that his current left knee disorder was caused or aggravated by the July 1993 injury.   The Board finds that this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, as a lay person, the Veteran's contention, by itself, that his July 1993 injury caused or aggravated his current left knee disorder does not constitute competent evidence supporting his claim.  Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Further, it is outweighed by the findings to the contrary by the March 2011 VA examiner, who has appropriate medical expertise and whose opinion was based on a review of the claims file and the Veteran's medical history. 

Finally, the Veteran has not alleged, and the evidence of record does not otherwise show, that he injured his left knee or aggravated a pre-existing left knee condition during his periods of active service or any other period of ACDUTRA or INACDUTRA.  

As such, the Board concludes that service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

The evidence of record does not show that the Veteran's arthritis of the left knee manifested within one year of either period of active service.  Because veteran status has been established for his July 1993 period of ACDUTRA based on his service-connected left hip disability, presumptive service connection under sections 3.307 and 3.309 arguably applies to this period as well.  However, there is no competent evidence of arthritis of the left knee until around 2004, or over ten years since the Veteran's July 1993 ACDUTRA.  Thus, service connection on a presumptive basis cannot be granted.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Sleep Apnea

The Veteran contends that his sleep apnea was incurred in or aggravated by active service or caused or aggravated by his service-connected disabilities.  For the following reasons, the Board finds that service connection is not warranted. 

In addition to establishing service connection on a direct basis, the criteria for which was discussed above, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

Turning to the evidence of record, the Veteran's service treatment records are negative for sleep apnea or sleep problems.  A February 1964 service treatment record shows that the Veteran had left nasal obstruction for one year and that recent x-ray studies showed a left maxillary sinusitis.  The Veteran also had nasal obstruction partially due to a deviated septum.  A May 1964 service treatment record also reflects that the Veteran had sinusitis established by x-rays, as well as rhinitis with sneezing, headaches and sinus pain.  However, sleep apnea is not mentioned in this record, and the March 1965 separation examination reflects that the Veteran did not have any complications or sequelae from sinusitis.

Service examinations dated in February 1995 and June 2000 are also negative for sleep apnea or sleep problems, and the Veteran denied trouble sleeping in a February 1995 report of medical history. 

The earliest competent evidence of sleep apnea is a January 2006 VA baseline sleep study report, which states that the Veteran had possible sleep apnea.  A March 2006 VA sleep study report confirmed a diagnosis of sleep apnea.  A VA "problem list" printed on May 2009 confirms that the Veteran's sleep apnea had its onset in 2006.

A July 2006 VA medical opinion states that there is some medical literature indicating that "diabetes is more prevalent in sleep disordered breathing conditions such as sleep apnea," but that there were no studies proving that sleep apnea causes diabetes.  

In a November 2010 statement, the Veteran's wife related that she first noticed his sleep apnea shortly after he returned home from his second period of active service.  She stated that he would stop breathing for a time and then breath again with a great deal of snoring.  She further stated that they learned what the condition was called after the Veteran retired from the Army National Guard in February 2002. 

At the March 2011 VA examination, the Veteran stated that his sleep apnea had its onset in the early 2000's, which was diagnosed after he experienced symptoms of poor sleep, daytime somnolence and morning headaches.  After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely as not that the Veteran's sleep apnea was incurred in or aggravated by active service or caused or aggravated by a service-connected disability.  The examiner explained that diabetes and the Veteran's other service-connected disabilities (i.e. coronary artery disease, diabetes, peripheral neuropathy, and bursitis of the left hip, which were all service connected at the time of this opinion) were not commonly accepted etiologies of sleep apnea and that allergic sinusitis was not a commonly accepted etiology of sleep apnea.  Finally, the examiner noted that risk factors for sleep apnea include a cerebral vascular accident (CVA), brain trauma, obesity, genetic factors, and oropharyngeal soft tissue abnormalities. 

Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence weighs against a relationship between the Veteran's sleep apnea and his service-connected disabilities, either by way of causation or aggravation.  Both the July 2006 VA medical opinion and March 2011 VA examination reports show that the Veteran's service-connected disabilities, including diabetes, are not known to cause or aggravate sleep apnea.  The July 2006 VA examiner did note that medical literature indicated a higher prevalence of diabetes among people with breathing disorder-related sleep problems such as sleep apnea, but noted that this correlation did not necessarily indicate a causal relationship between the two disorders. 

The Board notes that since the March 2011 VA examination, service connection was established for depression and diabetic retinopathy.  However, there is no competent evidence of record indicating that these disabilities have factored into the Veteran's sleep apnea. 

The Board acknowledges the Veteran's contention that his sleep apnea was caused or aggravated by a service-connected disability.  However, the Board finds that such a relationship is not amenable to lay observation and thus is a determination that is too medically complex to be made by someone without an appropriate medical background.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, the Veteran's contention, in itself, does not constitute competent evidence in support of his claim, and is outweighed by the findings of the VA examiners discussed above, who are medical professionals.  

The Board further finds that a direct relationship between the Veteran's periods of active service and his sleep apnea has not been established.  In this regard, while service treatment records dated during the Veteran's first period of active service document rhinitis and sinusitis with sneezing, nasal obstruction, and headaches, they do not show that the Veteran had sleep apnea or sleep problems.  According to the March 2011 VA examination report, sinusitis is not a commonly accepted etiology of sleep apnea.  With regard to the Veteran's deviated septum noted in the February 1964 service treatment record, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  A deviated septum is clearly a structural or congenital defect and not a disease or injury, and thus cannot be a basis for granting service connection for any disabilities caused or aggravated thereby.  Moreover, there is no evidence that the Veteran injured his nose during active service and the March 2011 VA examiner did not find that the Veteran's sleep apnea was due to a deviated septum.    

Finally, the long period of time between the Veteran's two periods of active service and the onset of sleep apnea in 2006 weighs against a relationship to service absent credible evidence of in-service sleep apnea, a continuity of symptoms, or other competent evidence of a relationship to service.  In this regard, the Board has considered the November 2010 statement by the Veteran's spouse asserting that she noted his sleep apnea shortly after he returned from his second period of active service in the early 1990's.  The Veteran's spouse is certainly competent to describe the Veteran's snoring and breathing problems during sleep.  However, as a lay person, she does not have the medical expertise to render a competent opinion as to whether such snoring and difficulty breathing was due to sleep apnea as opposed to ordinary sleep difficulties.  Moreover, the Board finds that her statement is outweighed by the February 1995 and June 2000 period service examinations, which are negative for sleep apnea or sleep disorders, and the fact that the Veteran reported his sleep apnea as having its onset in the early 2000's-a number of years after his second period of active service-at the March 2011 VA examination.  The VA treatment records further support a finding that sleep apnea did not manifest until some time after 2000, as they show an onset date of 2006.  Thus, the statement of the Veteran's spouse is outweighed by more probative evidence of record in the form of contemporaneous treatment records.  As such, service connection for sleep apnea is not warranted on a direct basis.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for sleep apnea must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both initial rating cases and claims for increased ratings, VA determines whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. CAD

The Veteran claims entitlement to increased ratings for his service-connected CAD.  For the reasons that follow, the Board finds that entitlement to a rating in excess 10 percent from January 30, 2006 to February 21, 2006, and from June 1, 2006 to July 31, 2006 for CAD is not warranted; that a rating of 60 percent, but no higher, is warranted as of September 19, 2007; and that a 100 percent rating is warranted from July 26, 2010 to October 31, 2010, inclusive, based on surgery necessitating convalescence.  

The Veteran's heart disorders have been evaluated under DC 7006, which pertains to residuals of a myocardial infarction, and DC 7017, which pertains to residuals of coronary bypass surgery.  See 38 C.F.R. § 4.104.  The Board notes that the schedular criteria for CAD under DC 7005, and the schedular criteria under DC's 7006 and 7017 are all the same except that under DC 7006, a 100 percent rating will be assigned during and for three months following a myocardial infarction, and under DC 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  See id.  Thus, the Board finds that the criteria under these three diagnostic codes need not be considered separately except where the evidence shows that the Veteran suffered a myocardial infarction or underwent coronary bypass surgery. Moreover, to assign separate ratings under these diagnostic codes would result in compensating the Veteran twice for the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that the criteria set forth in DC 7006 and DC 7017 are adequate to evaluate the Veteran's heart disorder. 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2011).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, DC 7006, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for a myocardial infarction during and for three months following the myocardial infarction, documented by laboratory tests.  Id.  Thereafter, a 100 percent rating is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

As noted above, the criteria are identical under DC 7017, except that a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

The Veteran submitted his service connection claim for a heart disorder on January 30, 2006, and a 10 percent rating was assigned in the August 2006 rating decision from January 30, 2006 to February 21, 2006.  With regard to this short period, the only pertinent medical evidence consists of private treatment records dated in February 2006, shortly before the Veteran underwent coronary bypass surgery, reflecting that a chest x-ray showed that his heart size was within normal limits and that he had a left ventricular ejection fraction of 60 percent.  METs testing was not performed during this time period.  Based on this evidence, the criteria for a rating in excess of 10 percent was not warranted under DC 7017.  See 38 C.F.R. § 4.104.

On February 22, 2006, the Veteran was admitted to a private hospital where he underwent coronary bypass surgery.  A 100 percent rating was appropriately assigned based on surgery or other treatment necessitating convalescence from February 22, 2006, the date of the Veteran's hospital admission, to May 31, 2006, or three months later.  See 38 C.F.R. § 4.30 (2011) (providing, in pertinent part, that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule from the day of hospital admission or treatment and continuing for a period of up to three months from the first day of the month following hospital discharge or outpatient release).  The 10 percent rating was reinstated as of June 1, 2006.  The Veteran has not argued, and the evidence of record does not otherwise show that an extension of the 100 percent rating based on convalescence was warranted.  See id.  The Board notes that because a 100 percent rating was assigned for three months under section 4.30, a separate total rating under DC 7017 for coronary bypass surgery is not warranted.  See 38 C.F.R. § 4.14.  

Between reinstatement of the 10 percent rating as of June 1, 2006, and assignment of a 100 percent rating from April 30, 2007 to July 31, 2007, the only relevant evidence is a January 2007 VA examination report reflecting that the Veteran was unable to walk on a treadmill, but had estimated METs greater than 7 and less than 10.  An echocardiogram revealed an ejection fraction of 55 percent.  The clinical findings in this examination report do not meet the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.104, DC's 7005, 7006, 7017. 

On April 30, 2007, the Veteran was admitted to a private hospital for chest pain and diagnosed with acute coronary syndrome and congestive heart failure.  During his hospital stay he underwent stent placement.  A 100 percent rating was assigned in the June 2010 rating decision from April 30, 2007, the date of the Veteran's hospital admission, through July 31, 2007, or three months later under DC 7006.  See id. (providing that a 100 percent rating for myocardial infarction will be assigned for three months following a myocardial infarction).  The Veteran has not argued, and the evidence does not otherwise show that an extension of the 100 percent rating beyond this three-month period was warranted based on the criteria for total convalescent ratings.  See 38 C.F.R. § 4.30.  

Thereafter, a 60 percent rating was assigned effective August 1, 2007 based on the fact that the hospitalization records showed an estimated ejection fraction of 50 percent.  See id.  A June 2007 private treatment record also showed an ejection fraction of 50 percent.  

A 30 percent rating was assigned from September 19, 2007 based on a private treatment record on that date showing an ejection fraction of 54 percent.  See 38 C.F.R. § 4.104.  

Another September 2007 private treatment record states that the Veteran likely did not have congestive heart failure. 

A June 2009 VA general examination report reflects an estimated ejection fraction of 55 to 65 percent.  Following a pharmacological stress test, the Veteran's ejection fraction was 56 percent.  He was diagnosed with unstable angina and CAD.  The examiner found that the Veteran was unable to do physical or sedentary work based on his heart disorder.  In this regard, the examiner noted that the Veteran had marked limitations of physical activity but no symptoms at rest.  However, less-than-ordinary physical activity resulted in cardiac symptoms such as dyspnea and fatigue. 

On July 26, 2010, the Veteran was hospitalized at a private facility for increasing dyspnea and chest discomfort.  He had minimal left ventricular systolic dysfunction with an ejection fraction of 55 percent.  The Veteran was diagnosed with angina.  A coronary angiography, angioplasty, and stent placement were performed. 

An October 2010 private treatment record reflects that the Veteran was clinically stable, although he had occasional nonexertional chest pain. 

The March 2011 VA examination report reflects that the Veteran's estimated activity level based on METs was more than 3 and up to 5.  The Veteran's stress test results were recorded as 3 to 5 METS based on a functional assessment of the Veteran's dyspnea and fatigue from his cardiac condition.  The Veteran's ejection fraction was greater than 50 percent.  The examiner found that the Veteran could perform light indoor chores with frequent stops.  The examiner concluded that the Veteran did not meet the criteria for congestive heart failure.  In this regard, the medical records from his cardiologist showed a focal wall motion defect but with systolic function preserved as evidenced by his ejection fraction.  

Based on the foregoing evidence, the Board finds that a 60 percent rating is warranted from September 19, 2007.  In this regard, the RO assigned a 30 percent rating as of September 19, 2007 based on the Veteran's ejection fraction of 54 percent as shown in the private treatment record of that date.  However, a VA heart examination including an assessment of the Veteran's METs was not performed until March 2011, and the Veteran's METs had not been estimated during that interim period.  As found in the March 2011 VA examination report, the Veteran had 3 to 5 METs, which meets the criteria for a 60 percent rating, even though his ejection fraction was above 50 percent.  Given the Veteran's ongoing symptoms and considerable functional impairment, which required another hospitalization and stent placement in July 2010, as well as the fact that his ejection fraction has remained the same or improved slightly since the April 2007 hospitalization, the Board resolves any doubt in the Veteran's favor and assumes that his METs would have been estimated as between 3 and 5 throughout this entire period.  See 38 C.F.R. §§ 3.102, 4.3.  In this regard, METs testing or at least an estimate of METs is generally required in determining the appropriate evaluation of a heart disorder, and yet no such testing was performed between the January 2007 VA examination and the March 2011 VA examination, notwithstanding the Veteran's April 2007 hospitalization.  See 38 C.F.R. § 4.100.  Further supporting this finding is the fact that the June 2009 VA examiner opined that the Veteran's angina and CAD rendered him unable to do physical or sedentary labor.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the criteria for a 60 percent rating were likely met ever since the April 2007 hospitalization.  

Furthermore, the Board finds that a total convalescent rating is warranted from July 26, 2010, the date of the Veteran's admission to a private hospital for an angioplasty and stent placement, to October 31, 2010, which is the last day of the maximum three-month convalescent period.  See 38 C.F.R. § 4.30.  There is no evidence showing that this procedure required continued convalescence past this three-month period warranting an extension of the convalescent rating.  In this regard, the October 2010 private treatment record shows that the Veteran was found to be clinically stable and no issues were noted apart from occasional non-exertional chest pain.  

Thereafter, the 60 percent rating is reinstated as of November 1, 2010.  Apart from the convalescent rating based on the Veteran's July 2010 surgical procedure, the evidence does not show that a 100 percent rating based on the schedular criteria is warranted as of August 1, 2007, as the Veteran had an ejection fraction of 50 percent or greater, more than 3 METs, and has not been diagnosed with chronic congestive heart failure.  See 38 C.F.R. § 4.104.  In this regard, while the Veteran was diagnosed with congestive heart failure during his April 2007 private hospitalization, the September 2007 private treatment record and March 2011 VA examination report affirmatively state that the Veteran did not have congestive heart failure, and the Veteran has never been diagnosed with congestive heart failure since his April 2007 private hospitalization.  Finally, although the March 2011 VA examination report states that an exercise stress test showed METs ranging from 3 to 5, the Board does not find that this result establishes METS of 3 or less, as the examiner explicitly stated in the examination report that the Veteran's estimated activity level based on METs was over 3 and less than 5 METs. 

As discussed above, the Board finds that the 10 percent rating assigned from January 30 to February 21, 2006, and from June 1, 2006 to April 29, 2007 is proper and that the competent medical evidence shows that the criteria for rating in excess of 10 percent were not met at that time. 

The Board finds that the evaluations assigned the Veteran's service-connected heart disorder adequately capture the varying disability levels over the course of this claim, and that further staging is not appropriate for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  In this case, based on the Veteran's functional impairment resulting from his heart disorder, TDIU was assigned in a December 2009 rating decision effective February 26, 2007, the day after his last day of employment.  Accordingly, this issue is moot. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected heart disorder is contemplated and reasonably described by the rating criteria under DC's 7005, 7006, and 7017.  See 38 C.F.R. § 4.104.  In this regard, the Veteran's heart disorder has been manifested by chest pain, dyspnea, and fatigue, as well as reduced METs and left ventricular dysfunction with a reduced ejection fraction.  It has required three surgical procedures during the course of this claim, including coronary artery bypass surgery in April 2007.  As shown in the above dysfunction, all of these manifestations are specifically addressed in the rating criteria set forth in DC's 7005, 7006, and 7017.  See id.  Accordingly, the Board finds that a comparison of the Veteran's heart disorder with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Further, as already discussed, the Veteran's periods of hospitalization have been accounted for in the assignment of total ratings, and he is in receipt of a TDIU based on unemployability stemming from his heart disorder.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that a 60 percent rating is warranted as of September 19, 2007 (the date that the evaluation had been staged down to 30 percent), and a 100 percent rating is warranted from July 26, 2010 through October 31, 2010 based on surgery necessitating convalescence, with reinstatement of the 60 percent rating as of November 1, 2010.   

The Board finds that the preponderance of the evidence weighs against assignment of ratings in excess of 10 percent from January 30, 2006 to February 21, 2006, and from June 1, 2006 to April 29, 2006, and in excess of 60 percent for the remainder of the appeal period (apart from where 100 percent ratings have already been assigned).  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to increased ratings beyond what has been assigned in this opinion is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

B. Diabetes

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 (2011).  Under DC 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

Turning to the evidence of record, a May 2005 VA examination report reflects that the Veteran was on insulin and a restricted diet due to diabetes.  He very rarely had hypoglycemic spells, and had never required hospitalization for diabetic ketoacidosis or any other diabetic complications.  The examiner concluded that the Veteran's diabetes was well controlled.  The examiner further stated that regulation of activity was required "as a complication of his longstanding diabetes from diabetic neuropathy and . . . peripheral vascular disease."

In a March 2006 VA Physician's Statement for Diabetes form, the Veteran's private ophthalmologist, Dr. L.M., indicated that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  However, the ophthalmologist only discussed the Veteran's related eye problems in the "Remarks" section, and did not explain how diabetes in itself required regulation of activities. 

An April 2006 VA Physician's Statement for Diabetes filled out by a Dr. C.D. likewise indicates that the Veteran's diabetes required insulin, a restricted diet, and regulation of activities, but the physician did not explain what he meant by regulation of activities in the "Remarks" section as instructed.

A January 2007 VA examination report reflects that the Veteran did not describe any episodes of ketoacidosis or hyperglycemic symptoms.  He experienced mild hypoglycemic symptoms approximately twice per month characterized by a slightly jittery feeling which was relieved by drinking orange juice.  The Veteran did not have a history of hospitalization related to diabetes, ketoacidosis, or hypoglycemia.  His weight had been stable over the past year.  The examiner found that there was no restriction of activities related to diabetes. 

At the November 2010 Board hearing, the Veteran stated that his diabetes required restriction in activities because his diabetic retinopathy made it difficult to drive at night. 

At the March 2011 VA examination, the Veteran denied having hyperglycemic episodes due to his diabetes being under better control.  He denied emergency room visits or hospitalizations due to hypoglycemia or ketoacidosis.  His weight had been stable in the past two years.  He denied that his activities were restricted due to hypoglycemia.  Rather, his restrictions were due to his hip and knee disabilities and his heart disorder.  Hypoglycemia was present in the morning due to lack of food and insulin, but not due to activity.  The examiner concluded that the Veteran was not restricted in his ability to perform strenuous activities due to diabetes. 

Based on the foregoing evidence, the Board finds that the criteria for a rating in excess of 20 percent for diabetes have not been met as there is no competent evidence showing that the Veteran's diabetes requires "avoidance of strenuous occupational and recreational activities."  Id.  In this regard, the May 2005 VA examiner's finding that it required restriction of activities was based on complications of diabetes, namely peripheral neuropathy and peripheral vascular disease, rather than on the diabetes itself.  Similarly, although the Veteran's ophthalmologist, Dr. L.M., stated in the March 2006 VA Physician's Statement form that it required regulation of activities, the explanation was that the restrictions were caused by the Veteran's related vision problems rather than the diabetes itself.  At the Board hearing, the Veteran likewise stated that his diabetes required restriction of activities due to related vision problems.  The March 2011 VA examination report, by contrast, shows that the Veteran did not need to regulate activities in order to control blood sugar levels.  

Finally, although the April 2006 VA Physician's Statement filled out by Dr. C.D. indicates that the Veteran's diabetes required regulation of activities, the doctor did not provide an explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Thus, this opinion is accorded little weight and is outweighed by the findings in the January 2007 and March 2011 VA examination reports, which are supported by a medical rationale and consistent with the fact that the evidence is negative for significant hyperglycemic or hypoglycemic episodes.  Accordingly, the competent evidence does not show that the Veteran's diabetes requires regulation of activities, and therefore a 40 percent rating is not warranted.  See 38 C.F.R. § 4.119, DC 7913. 

Because the criteria for a 40 percent rating are not met, an evaluation of 60 percent or 100 percent likewise may not be assigned for the Veteran's diabetes, as these evaluations also require, among other criteria, regulation of activities.  See id.  In this respect, the Court has held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  Further, the VA examination reports show that the Veteran does not have episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice-a-month visits to a diabetic care provider, or evidence of progressive loss of weight and strength as a result of diabetes.  The VA treatment records are likewise negative for such evidence.  Accordingly, a rating in excess of 20 percent is not.  See id.

The Board has considered the Veteran's contention that his diabetes is more disabling than contemplated by the 20 percent rating.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his diabetes, as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements. 

As noted above, complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  In this case, service connection has recently been established for peripheral neuropathy of the bilateral upper and lower extremities, and retinopathy as complications of the Veteran's diabetes.  The Veteran has not appealed the evaluations assigned in these rating decisions.  As such, the Board finds that the evaluation of the Veteran's diabetes does not raise the issue of separation ratings for complications of this disability. 

As discussed above, there is no evidence showing that the criteria for a rating in excess of 20 percent for diabetes has been met any point during the pendency of this claim.  Thus, staged ratings for diabetes during the pendency of this claim are not appropriate.  See Fenderson, 12 Vet. App. at 126. 

Entitlement to a TDIU based on the Veteran's service-connected disabilities has been established effective February 26, 2007.  Accordingly, the Board finds that further consideration of the issue of entitlement to TDIU is not warranted.  See, 22 Vet. App. at 453-55; see also 38 C.F.R. §§ 3.340, 4.16. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected diabetes is contemplated and reasonably described by the rating criteria, which is based on such factors as restriction in diet and insulin intake, which apply to the Veteran.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with his diabetes that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  In this regard, complications of his diabetes such as peripheral neuropathy and retinopathy have been separately compensated.  Accordingly, the Board finds that a comparison of the Veteran's diabetes and associated symptoms and the rating criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, the Board notes that such related factors have not been shown.  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, the preponderance of the evidence weighs against this claim.  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for diabetes is denied.  


ORDER

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess 10 percent from January 30, 2006 to February 21, 2006, and from June 1, 2006 to July 31, 2006 for CAD is denied.

Entitlement to a rating of 60 percent, but no higher, from September 19, 2007 for CAD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a 100 percent rating from July 26, 2010 to October 31, 2010, inclusive, for CAD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating in excess of 60 percent from May 10, 2011 for CAD is denied. 

Entitlement to a rating in excess of 20 percent for diabetes is denied. 



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


